

115 HR 1394 IH: To amend title XIX of the Social Security Act to provide States with flexibility with respect to providing coverage for nonemergency transportation under Medicaid.
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1394IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mrs. Brooks of Indiana (for herself, Mr. Collins of New York, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide States with flexibility with respect to
			 providing coverage for nonemergency transportation under Medicaid.
	
		1.Providing States flexibility with respect to providing for nonemergency transportation under
			 Medicaid
 (a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection:
				
 (nn)Nonemergency medical transportationNothing in this title (including subsection (a)(4)(A) of this section and 1905(a)(4)(B)) shall be construed as requiring a State plan under this title (or a waiver of the plan) to provide for transportation to and from providers as specified in section 431.53 of title 42, Code of Federal Regulations (as in effect on the date of the enactment of this subsection)..
 (b)Repeal of regulationEffective on October 1, 2017, section 431.53 of title 42, Code of Federal Regulations is repealed. 